Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 1 of 16 Pageid#: 2745




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION


    UNITED STATES OF AMERICA, ET AL.,  )
                                       )
           Plaintiffs,                 ) Civil Action No. 7:16-cv-00462-GEC
                                       )
      v.                               )
                                       )
    SOUTHERN COAL CORPORATION. ET AL., )
                                       )
           Defendants.                 )

 SOUTHERN COAL CORPORATION’S, PREMIUM COAL COMPANY, INC.’S, AND
JUSTICE COAL OF ALABAMA, LLC’S OPPOSITION TO PLAINTIFFS’ MOTION TO
          COMPEL COMPLIANCE WITH THE CONSENT DECREE

        Plaintiffs’ motion to compel 1 suffers from three principal flaws. First, and fatally, it

exceeds the scope of the consent decree. The decree is a carefully tailored instrument that

establishes certain agreed-upon requirements: a monetary penalty; a new compliance program;

third-party audits of treatment systems and compliance; regular sampling; a violation-response

plan; a database of compliance information; and training and reporting. 2 Plaintiffs do not dispute

that Defendants have satisfied those mandates. And Defendants do not dispute that violating

them would trigger stipulated penalties. But the decree’s explicit mandates represent the limits of

its scope. It does not subsume every law and permit to which Defendants are subject, nor does it

transform every violation of those laws and permits into a stipulated-penalty event under the

decree. Had the decree included such sweeping potential liability, Defendants never would have

agreed to it.




        1
            Dkt. No. 25.
        2
            See Consent Decree §§ VII, IX (Dkt. No. 21) (hereinafter “Decree” or the “decree”).
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 2 of 16 Pageid#: 2746




       Crucially, the decree includes no requirement that Defendants renew their NPDES

permits or comply with permit terms that require such renewals. Rather, the requirement to

renew NPDES permits flows from sources external to the decree: the Clean Water Act (the

“Act”) and its implementing regulations, and the permits themselves. Plaintiffs allege that

Defendants allowed certain NPDES permits in Alabama and Tennessee to lapse. On the basis of

that allegation, they seek stipulated penalties under the decree. But the remedy for any permit

lapses lies not in the decree but elsewhere—in other courts, through other procedural devices—

because renewing NPDES permits was not a requirement of the decree.

       Second, even if the decree applied, the motion to compel is premature. The decree sets

forth a mandatory dispute resolution process that must be completed before judicial action is

permitted. That process began on March 17, when Defendants sent Plaintiffs the Notice of

Dispute that initiates the dispute resolution process pursuant to the decree. Under the schedule

set by the decree, that process will conclude by June 10, 2021. The Court should either stay this

case or dismiss it without prejudice pending completion of the dispute resolution process.

       Third, even if the decree applied and the motion were ripe, Plaintiffs’ penalty demand is

grossly excessive and unsupported by the facts. In Tennessee, the state environmental regulator

said more than six months ago that Defendants’ mines could withdraw their applications for

renewed NPDES permits because the permits soon would not be needed. 3 It is baffling that

Plaintiffs now seek millions in penalties for “lapsed” permits that the regulator said were

unneeded. In Alabama, meanwhile, the regulator delayed an NPDES permit for well over a year

largely because of what it later acknowledged was a legal error. Permittees cannot be penalized




       3
        Letter from Bryan W. Epperson, Mining Unit Manager, Tenn. Dept. of Env’t &
Conservation, to Jay Justice III & Bill Johnson (Sept. 21, 2020) (attached as Exhibit 1).


                                                 2
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 3 of 16 Pageid#: 2747




for permit delays caused by their regulators. 4 The nearly $3.2 million penalty that Plaintiffs seek,

moreover, is grossly disproportionate to the compliance history of the mines in question, which

have had a total of just two effluent-limit violations in the four-plus years of the decree. Under

these circumstances, to subject Defendants to $3 million in penalties would be arbitrary,

capricious, and an abuse of the regulatory agencies’ discretion. 5 Before any penalty could be

ordered, due process would entitle Defendants to discovery and the opportunity to present

evidence on those issues and others. For all these reasons, Defendants oppose Plaintiffs’ motion

to compel.

   I.        Factual and procedural background

             A. The decree

        On December 19, 2016, the Court entered a consent decree between the federal

government and various state regulators, on the one hand, and Southern Coal Corporation and

various of its affiliates, on the other; the parties to the motion to compel are a subset of the

parties to the decree. The decree resolved alleged violations of the Act by establishing certain

mechanisms to improve and monitor Defendants’ compliance. It mandated a monetary penalty 6




        4
          See, e.g., United States v. Rueth Dev. Co., 189 F. Supp. 2d 874, 879-80 (N.D. Ind. 2001)
(refusing to impose daily stipulated penalties that accrued due to EPA’s delays); United States v.
Witco Corp., 76 F. Supp. 2d 519, 529-30 (D. Del. 1999) (refusing to impose daily stipulated
penalties that accrued during the time it took to seek judicial review of obligations under a
consent decree); United States v. Pflueger, No. CIV. 06-00140 BMK, 2007 WL 1876028, at *3-4
(D. Haw. June 27, 2007) (refusing to impose daily stipulated penalties that were caused by
unforeseeable delay in obtaining a county permit that was required to complete work called for
in the consent decree).
        5
          The decree expressly permits Defendants to challenge actions by Plaintiffs that are
“arbitrary and capricious or otherwise not in accordance with law.” Decree ¶ 114(a). And it is a
pillar of administrative law that government regulators, including environmental regulators, may
not act arbitrarily and capriciously or abuse their discretion. See, e.g., Ergon-W. Va., Inc. v. Env’t
Prot. Agency, 930 F.3d 403, 410 (4th Cir. 2020).
        6
          Decree § V.


                                                   3
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 4 of 16 Pageid#: 2748




and certain compliance requirements found in its sections VI (general compliance requirements),

VII (specific components of the compliance program), and IX (reporting and certification). It

stipulated to further monetary penalties if those requirements were violated. 7 It required

Defendants to post a $4.5 million letter of credit to backstop their environmental obligations. 8

And it established a dispute resolution process that must be exhausted before the parties initiate

litigation.9

        Defendants have complied with those requirements. It is undisputed that they established

the mandated compliance program, conducted the mandated third-party audits, engaged in the

mandated environmental monitoring, created the mandated database, provided the mandated

training, and filed the mandated reports and certifications. 10 The Tennessee sites featured in the

motion to compel have had no violations—zero—in the four-plus years of the decree. 11 The

Poore Kirby mine in Alabama—the motion’s other primary subject—has had only two. 12

        The decree did not incorporate a general mandate to comply with requirements from

sources external to the decree. It did not, in other words, establish an affirmative requirement to

follow, as a condition of the decree, all state and federal laws, or the terms of NPDES permits.

No such requirement was necessary, since those obligations existed already in the law and the

permits themselves. Conspicuously, instead of incorporating external authorities’ requirements,



        7
         Id. § X.
        8
         Id. § VIII.
       9
         Id. § XII.
       10
          Plaintiffs have not contended that Defendants failed to comply with any of these
mandates. To the extent the issue is disputed, Defendants reiterate the need for one or more
evidentiary hearings to create a record upon which the Court may rule.
       11
          Decl. of George W. Stephens ¶ 4(a) (attached as Exhibit 2).
       12
          Id. ¶ 4(b). The Poore Kirby mine had effluent violations for dissolved thalium and pH
in May 2017 for which Justice Coal paid a stipulated penalty of $1500. Id. That amount is the
only penalty assessed against Defendants for all the NPDES permits at issue since the decree was
entered. Id.


                                                 4
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 5 of 16 Pageid#: 2749




the decree merely clarified that it does not relieve Defendants of their duty to follow those

authorities’ mandates—a different concept entirely. Decree ¶ 21 (“This Decree in no way affects

or relieves Defendants of their responsibility to comply with applicable federal, state, or local

laws, regulations, and permits.”).

           B. The lapsed permits

       The Poore Kirby mine, owned by Defendant Justice Coal of Alabama, LLC (“Justice

Coal”), has been inactive since at least 2014 but remains the subject of an NPDES permit. Its

immediate past NPDES permit was issued May 16, 2014 and expired May 15, 2019. Under an

Alabama regulation, the application to renew the permit was due 180 days before the permit

expired. Justice Coal missed that deadline but sought renewal on March 6, 2019, more than two

months before the permit’s expiration. The Alabama Department of Environmental Management

(ADEM) rejected that application, as well as a second one submitted May 10, 2019. ADEM’s

objections to those applications were addressed in a third application submitted July 26, 2019.

ADEM rejected this third application on the premise that Poore Kirby could not receive an

NPDES permit unless it had a state mining permit—but Poore Kirby could not obtain a mining

permit because it was not an active mine. This Catch-22 persisted until ADEM eventually

conceded that it had erred and the NPDES permit could issue without a predicate mining permit.

The NPDES permit was issued on January 13, 2021. During the impasse triggered by ADEM’s

mistake, Justice Coal continued to observe all requirements of the previous permit—and of the

decree—at the Poore Kirby mine and had no sampled discharges that exceeded effluent limits.

       In Tennessee, Premium Coal Company, Inc. (“Premium”) similarly holds NPDES

permits for a number of mines that have been inactive for at least seven years. Premium has

nearly completed its reclamation of those mine sites and expects its NPDES permit obligations to




                                                 5
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 6 of 16 Pageid#: 2750




be terminated there in the near future. Three of those permits, however, lapsed in May 2020.

Premium applied to renew them in June 2020—but in September 2020, the Tennessee

Department of Environment and Conservation (TDEC) informed Premium that the applications

were unnecessary and could be withdrawn because the mines in question no longer needed

NPDES permits. 13 The mines are in the final stages of reclamation and continue to observe the

requirements of their prior NPDES permits while that work is completed. Every sampled

discharge at those sites since the decree’s inception has been compliant with the terms of the

permits.

            C. Communications with the government

       On September 2, 2020, the federal government sent Defendants a demand letter seeking

the completion of reclamation work at Premium’s Tennessee mines, along with stipulated

penalties relating to the expired Alabama and Tennessee permits. Defendants quickly responded

by launching additional reclamation efforts in Tennessee, which were largely completed in

November 2020. 14 On November 20, 2020, Defendants sent the government a written response

to the stipulated penalty claims along with a proposal for resolution; this included information

about the effect of ADEM’s error in withholding the Alabama NPDES permit. 15 The

government subsequently said it needed more information about Defendants’ financial condition

to evaluate their proposal. The government did not, however, specify the records it needed, so

after a long period of silence extending through the holidays, Defendants reinitiated contact with




       13
            See n. 3, supra.
       14
            After the initial effort was completed in November 2020, TDEC forwarded a “punch
list” of tasks needed to bring the reclamation to a close. That work was completed in January
2021. TDEC will conduct another inspection this spring.
         15
            See Letter from Michael W. Carey to Patrick M. Casey (Nov. 20, 2020) (attached as
Exhibit 3). This exhibit will be filed contemporaneously along with a motion to seal it.


                                                 6
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 7 of 16 Pageid#: 2751




a February 2, 2021 offer to provide whatever financial information the government required. 16

After another period of silence, the government responded that it did not accept Defendants’

proposal but would consider further discussions to resolve the demand for penalties. As part of

those discussions, Defendants contacted ADEM in an effort to advance a resolution of the

penalty demand connected to ADEM’s delays. 17

         The parties’ ongoing discussions led Defendants to believe that they might avoid

declaring a dispute under the decree and triggering the dispute resolution process. On March 11,

2021, however, with no notice to Defendants that it intended to abandon efforts to avoid a

declaration of dispute, Plaintiffs filed a motion to compel, seeking $3,192,000 in stipulated

penalties under the decree. Nearly the entire sum sought—$3,171,000—relates to the alleged

lapse of the Alabama and Tennessee NPDES permits. The balance—$21,000—arises from a

handful of alleged discharges without a permit. 18

   II.        Argument

              A. Plaintiffs’ claims are beyond the scope of the decree.

         Nearly five years after the decree’s entry, Plaintiffs seek to vastly expand its scope to

encompass every law on the books and every requirement in the host of NPDES permits that apply

to Defendants’ sites. The Supreme Court, however, long ago prohibited precisely the tactic that

underpins Plaintiffs claims: The “scope of a consent decree must be discerned from within its four

corners”; such a decree is not a generalized vehicle for enforcing statutory obligations not



         16
           See Letter from Michael W. Carey to Patrick M. Casey (Feb. 2, 2021) (attached as
Exhibit 4).
        17
           As noted above, n.10, supra, to the extent any of the factual matter set forth in this
opposition is disputed, an evidentiary hearing will assist the Court in establishing an appropriate
record.
        18
           See Attachments A and B to the Notice of Default (attached as Exhibit 5 & 6,
respectively).


                                                 7
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 8 of 16 Pageid#: 2752




embodied in the decree itself. United States v. Armour & Co., 402 U.S. 673, 674-75, 682 (1971).19

The “narrow question” is whether the defendant’s conduct violated the express terms of the decree.

Id. 20 In this case, Plaintiffs cite four provisions of the decree to contend that it penalizes permit

lapses, but none of them establishes any such mandate. Nor does any of the four provisions

incorporate the terms of any NPDES permit, including any requirement relating to permit

renewal. 21

               1. Paragraph 22

       Paragraph 22 of the decree begins, “Defendants shall perform the work required by this

Consent Decree in compliance with the requirements of all applicable federal, state, and local

laws, regulations, and permits.” (Emphasis added.) In other words, as Defendants carry out the

tasks that the decree requires them to perform, they must do so in a manner consistent with

whatever external sources of authority apply to those tasks; the decree is not a permission slip to

violate other laws. Paragraph 22 thus continues Paragraph 21’s passive characterization of the

decree’s relationship to laws and other sources of authority—it does not incorporate them, but it

also does not excuse compliance with them. The effect of these provisions, taken together, is that

if Defendants violate a law or a permit provision, they cannot raise the decree as a defense. What




       19
          See also Johnson v. Robinson, 987 F.2d 1043, 1046 (4th Cir. 1993) (“[C]onsent
decrees are to be interpreted as contracts.”); Willie M. v. Hunt, 657 F.2d 55, 60 (4th Cir. 1981)
(“[T]he scope of a consent decree must be discerned within its four corners.”).
       20
          See also ITT Cont’l Baking Co., 420 U.S. at 236–37; Hughes v. United States, 342 U.S.
353, 357 (1952); United States v. Atl. Ref. Co., 360 U.S. 19, 23–24 (1959).
       21
          The meaning of these provisions of the decree—that is, the absence of any general
incorporation of legal or permit conditions external to the decree itself—is apparent from the
provisions’ language. But were the Court to discern any ambiguity, it would construe that
ambiguity against Plaintiffs, who drafted the decree. Consent decrees are to be interpreted as
contracts, Johnson v. Robinson, 987 F.2d 1043, 1046 (4th Cir. 1993), and ambiguous contract
provisions are construed against the drafter, Maersk Line, Ltd. v. United States, 513 F.3d 418,
423 (4th Cir. 2008).


                                                  8
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 9 of 16 Pageid#: 2753




Paragraph 22 does not do is incorporate all statutory and permit-based requirements to which

Defendants are subject as requirements of the decree itself. It could have done so easily enough,

but its drafters chose otherwise. (And reasonably so, since the obligation to follow external laws,

permits, and so on already exists independent of the decree.) And Plaintiffs have not identified any

task required by the decree—as distinct from some external source of authority—that Defendants

performed in violation of a law or permit condition.

               2. Paragraph 29

       Paragraph 29 is similarly limited in scope. That is, it concerns only the manner in which

Defendants perform tasks that are required by the decree—not the performance of tasks required

by an external source of authority. It says, “Where any compliance obligation under this decree

requires Defendants to obtain a federal, state, or local permit or approval, Defendants shall [timely]

obtain all such permits or approvals.” (Emphasis added.) It does not incorporate a requirement to

timely obtain any permit that might be required by law, or by another permit, or by some other

source of authority external to the decree itself. As with Paragraph 22, a more expansive

requirement easily could have been included, but the decree’s drafters chose otherwise. And

Plaintiffs have not identified a task required by the decree—as distinct from some external source

of authority—that required Defendants to obtain the lapsed permits. That requirement, rather, came

from outside the decree.




                                                  9
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 10 of 16 Pageid#: 2754




               3. Paragraph 63

       Paragraph 63 is part of the decree’s section on financial assurance, which required

Defendants to post a $4.5 million letter of credit upon which Plaintiffs could draw to fund certain

tasks if Defendants did not complete the tasks on their own. The section defines the circumstances

that would permit such a draw, under the label “the Work.” 22 Three aspects of the definition are

important:

       (i)     It expressly identifies the tasks that Defendants are required to carry out under the

decree itself—the ones in sections VI, VII, and IX—and permits Plaintiffs to draw upon the letter

of credit, if necessary, to complete those decree-mandated tasks.

       (ii)    It expressly identifies another category of tasks external to the decree and provides

that those tasks—separate and apart from the tasks required by the decree—also can be funded by

drawing upon the letter of credit. That broader, external category comprises tasks required by

NPDES permits generally, beyond those required by the decree itself.

       (iii)   It is expressly limited to the financial assurance section. That is, it does not purport

to expand the list of tasks that the decree requires Defendants to perform, which is set forth

elsewhere in the document. Rather, it provides that the letter of credit may be used to fund both

tasks required by the decree (sections VI, VII, and IX) and tasks required not by the decree but

separately by Defendants’ NPDES permits. Plaintiffs’ memorandum offers a perfect example:




       22
           Decree ¶ 63 (“For purposes of this section, the Work is defined as Sections VI
(General Compliance Requirements), VII (Injunctive Relief), and IX (Reporting and
Certification Requirements) of this Consent Decree, and taking all necessary additional actions
to comply with the Defendants’ NPDES permits for the term of the Consent Decree.” (emphasis
added)).


                                                 10
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 11 of 16 Pageid#: 2755




They have drawn upon the letter of credit to ensure remediation work in Tennessee that is required

by Premium’s NPDES permits—not by the decree itself. 23

       Paragraph 63, in other words, does not surreptitiously expand the decree so as to

incorporate all requirements of all of Defendants’ mountain of NPDES permits; secreting such a

massive expansion of the decree in the letter-of-credit section would strain credulity. 24 Instead,

Paragraph 63 expands the purposes for which the letter of credit can be used, so that the letter can

fund both decree-mandated tasks and tasks independently mandated by NPDES permits. But it is

the NPDES permits, not the decree, that remain the source of the obligation to carry out whatever

tasks the permits require, including the obligation to renew them. Indeed, just a few paragraphs

later, the decree expressly differentiates between violations of the decree itself and violations of

Defendants’ NPDES permits, foreclosing any notion that the permits’ requirements are

incorporated as part of the decree. 25

               4. Paragraph 85

       Paragraph 85 specifies the monetary value of the stipulated penalty for any violation of a

requirement of the decree, but it does not itself prescribe any additional requirements or define any

additional violations. It therefore does not support Plaintiffs’ contention that the permit lapses

violated the decree.




       23
          Memorandum in Support of the United States’, State of Alabama’s, and the State of
Tennessee’s Motion to Compel Compliance with the December 19, 2016 Consent Decree at 6-7
(Dkt. No. 26) (hereinafter “Memo.”).
       24
          Cf. Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 468 (2001) (Scalia, J.) (observing
that Congress “does not, one might say, hide elephants in mouseholes”).
       25
          Decree ¶ 77 (“Whenever any violation of this Consent Decree or of any applicable
NPDES or SMCRA Permit ….” (emphasis added)).


                                                 11
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 12 of 16 Pageid#: 2756




             B. The motion to compel is not ripe, and the case should be stayed—or dismissed
                without prejudice—until the informal dispute resolution process is complete.

        Even if the relief that Plaintiffs seek were available under the decree, their motion to

compel is premature. The decree establishes a dispute resolution process that is “the exclusive

mechanism to resolve disputes arising under or with respect to” the decree. 26 That process has not

yet been completed. It begins, under the decree, when Defendants send the federal government

and the pertinent state regulators a written Notice of Dispute. 27 In this case, Defendants sent that

notice on March 17, 2021. 28 The Notice of Dispute initiated a 30-day informal negotiation

period. 29 At the conclusion of that period, if no resolution has been reached, Defendants will have

10 days to invoke the decree’s formal dispute resolution procedures by serving upon the federal

government and the pertinent state regulators a Statement of Position. 30 The government then has

45 days to serve a responsive Statement of Position, following which Defendants have 10 days to

seek judicial resolution. 31

        The dispute resolution process is mandatory, not optional; as a part of the decree that this

Court entered in 2016, it has the force of a court order. Plaintiffs cannot simply ignore it because

they find it inconvenient, or because they perceive a strategic advantage in being first to the

courthouse (even if it means abruptly abandoning the parties’ ongoing efforts to avoid a dispute).

Plaintiffs suggest that Defendants were somehow too late in invoking the dispute resolution

process, 32 but as Plaintiffs surely know—since they drafted the decree—there is no time limit for



        26
           Decree § XII.
        27
           Decree ¶ 109.
        28
           See Letter from Michael W. Carey to Patrick M. Casey, et al. (Mar. 17, 2021)
(attached as Exhibit 7).
        29
           Decree ¶ 109.
        30
           Id.
        31
           Id.
        32
           Memo. at 5.


                                                 12
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 13 of 16 Pageid#: 2757




Defendants to send their Notice of Dispute. If Plaintiffs wanted such a deadline, they could have

included it in the decree. They cannot now, though, evade the dispute resolution process that they

themselves devised. Due process forbids it. The Court should either stay this case or dismiss it

without prejudice pending the completion of the dispute resolution process.

                 C. Plaintiffs’ penalty demand is excessive; discovery and a hearing are required.

          Even if the relief sought were available and the motion were ripe, Plaintiffs’ penalty

demand is grossly excessive and unsupported by the facts. Consider four points:

          (i)       In Tennessee, TDEC has informed Premium that it no longer needs the very

                    NPDES permits whose lapse is the basis for Plaintiffs’ penalty claim.

          (ii)      In Alabama, the majority of Plaintiffs’ claim for an alleged permit lapse results

                    from a legal error by ADEM.

          (iii)     The Tennessee and Alabama sites have had a combined total of two effluent-limit

                    violations in the four-plus years of the decree.

          (iv)      Even during the alleged permit lapses, the Tennessee and Alabama sites have

                    continued to comply with the effluent-limit standards of their most recent NPDES

                    permits—and have had no violations.

          Under these circumstances, subjecting Defendants to more than $3 million in penalties

would be arbitrary and capricious—not just an abuse of discretion but a flagrant one. Defendants

are entitled to discovery and an evidentiary hearing to establish those facts and permit the Court

to make findings supported by the record.

   III.          Conclusion

          Plaintiffs have overreached. Five years ago, they drafted and agreed to a consent decree

that did not incorporate external requirements found in state and federal statutes, regulations,




                                                     13
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 14 of 16 Pageid#: 2758




permits, and the like, but instead expressly provided that those requirements would continue to

stand on their own, outside the decree. Now they ask the Court to expand the decree so radically

that it would encompass every single legal, regulatory, or permit provision to which Defendants

are subject anywhere in their operations. The Supreme Court forbade just such a maneuver nearly

50 years ago, and this Court cannot permit it now. United States v. Armour & Co., 402 U.S. 673,

674-75, 682 (1971).

       Even if the motion were viable under the decree, however, it is not yet ripe. The Court

should stay the case or dismiss it without prejudice until the decree’s mandatory dispute resolution

process is completed. And even if Plaintiffs’ motion is at some point adjudicated in this Court, due

process would require substantial discovery and an evidentiary hearing; Plaintiffs’ penalty demand

is disproportionate to the facts and violates the arbitrary-and-capricious standard, and Defendants

are entitled to an opportunity to prove it.

       Respectfully submitted,


                                              SOUTHERN COAL CORPORATION, ET AL.

                                              By counsel,


                                              /s/ Aaron B. Houchens
                                              Aaron B. Houchens, VSB No. 80489
                                              AARON B. HOUCHENS, P.C.
                                              111 E. Main Street
                                              P.O. Box 1250
                                              Salem, Virginia 24153
                                              (540) 389-4498
                                              aaron@houchenslaw.com

                                              and

                                               /s/ Michael W. Carey
                                              Michael W. Carey, WVSB No. 635
                                              (admitted pro hac vice)



                                                14
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 15 of 16 Pageid#: 2759




                                   S. Benjamin Bryant, WVSB No. 520
                                   (admitted pro hac vice)
                                   Carey, Douglas, Kessler & Ruby, PLLC
                                   901 Chase Tower
                                   707 Virginia Street, East
                                   P.O. Box 913
                                   Charleston, WV 25323
                                   (304) 345-1234
                                   mwcarey@csdlawfirm.com
                                   sbbryant@cdkrlaw.com




                                     15
Case 7:16-cv-00462-GEC Document 28 Filed 03/25/21 Page 16 of 16 Pageid#: 2760




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION


THE UNITED STATES OF AMERICA,
ET AL.,

                       Plaintiffs,

v.                                                    Civil Action No. 7:16-CV-00462-GEC



SOUTHERN COAL CORPORATION,
ET AL.,

                       Defendants.


                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing “Southern Coal Corporation’s, Premium Coal

Company, Inc.’s and Justice Coal of Alabama, LLC’s Opposition to Plaintiffs’ Motion to Compel

Compliance With the Consent Decree” was electronically filed with the Clerk of the Court of the

United States District Court for the Western District of Virginia by using the CM/ECF System,

which will send notification of electronic filing to counsel of record on this the 25th day of March,

2021.



                                                       /s/ Michael W. Carey
                                                      Michael W. Carey, WVSB No. 635




                                                 16
